Exhibit Modine Manufacturing Company Share Purchase Agreement By and Between Modine Manufacturing Company and KB Synthetics Dated as of December 4, 2009 SHARE PURCHASE AGREEMENT This Share Purchase Agreement (this “Agreement”) is entered into as of December 4, 2009 (the “Effective Date”), by and between: (1)Modine Manufacturing Company, a company organized and existing under the laws of the State of Wisconsin (“Seller”); and (2)KB Synthetics Company Limited, a company organized and existing under the laws of Korea with its office located at 1169-7 Jung ri-dong, Seo-gu, Daegu, Korea (“Purchaser”). Seller and Purchaser shall collectively be referred to hereinafter as the “Parties” or individually as a “Party”. RECITALS: WHEREAS, the Seller owns 100% of the 840,909 issued and outstanding capital contribution units (the “Sale Shares”) of Modine Korea LLC (the “Company”), a company organized and existing under the laws of the Republic of Korea (“Korea”); and WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser wishes to purchase, the Sale Shares, subject to the terms and conditions of this Agreement. AGREEMENT NOW THEREFORE, the Parties hereto agree as follows: 1. Definitions As used in this Agreement, the following terms shall have the following meanings, unless the context clearly requires otherwise: 1.1 The terms defined hereinabove shall have the meaning set forth therein. 1.2 “Business Day” means any day which is not a Saturday, Sunday, or bank holiday in Korea or the United States of America. 1.3 “Closing” has the meaning set forth in Section 1.4 “Closing Date” has the meaning set forth in Section - 1 - Execution Version – Share Purchase Agreement 1.5 “Damages” has the meaning set forth in Section 1.6 “EPG Products” means the engine products listed in Schedule 1.6, or products similar to the products listed in Schedule 1.7 “Government Authority” means any national, provincial or local (including city) government in Korea, any political subdivision thereof or any other governmental, judicial, public, regulatory, or statutory instrumentality, authority, body, agency, department, bureau or entity or any arbitrator with authority to bind a Party hereto at law. 1.8 “GOHAR Type Products” means the products listed in Schedule 1.8, or products similar to the products listed in Schedule 1.9 “Government Approval” means, with respect to any matter, (i) any and all permits, licenses, franchises, concessions, grants, consents, approvals, orders, registrations, authorizations, waivers, notices of no objection, clearances from, or filings or registrations with, a Governmental Authority, and (ii) the expiration of any and all waiting periods imposed by applicable Law, in each case in respect of such matter. 1.10 “Indemnified Party” and “Indemnifying Party” have the meanings set forth in Section 10.1. 1.11 “Initial Purchase Price” means One Billion Four Hundred Million (1,400,000,000) Won. 1.12 “Intellectual Property” means all intellectual property rights, including patents, patent rights, trademarks, service marks, trade names, copyrights, applications for any of the foregoing, licenses, trade secrets, and know-how. 1.13 “Intercompany Loan” means the loan issued by the Seller to the Company and governed by the shareholder loan agreement between the Seller and the Company dated July 28, 2004, including all amendments thereto. 1.14 “Intercompany Loan Agreement” means the shareholder loan agreement between the Seller and the Company dated July 28, 2004, including all amendments thereto. 1.15 “Knowledge” means the actual knowledge of the persons listed in Schedule 1.15. 1.16 “Korea” means the Republic of Korea. 1.17 “Law” means the constitution, law, order, ordinance, regulation, public notice, guidance or other rule with legal effect. 1.18 “Lien” means any mortgage, pledge, lien, security interest, conditional sale agreement, title retention agreement, encumbrance or other similar restrictions or limitations. - 2 - Execution Version – Share Purchase Agreement 1.19 “Material Contract” means any contract, agreement, arrangement or instrument, other than a labor or employment contract or agreement, with a consideration of Ten Billion (10,000,000,000) Won or more or a contract term of one (1) year or more and to which the Company is a party. 1.20 “Net Purchase Price” means Fourteen Billion, Three Hundred Fifty Million, Eight Hundred Sixty One Thousand, Seven Hundred Twelve (14,350,861,712) Won. 1.21 “Party” and “Parties” have the meanings set forth in the Preamble. 1.22 “Purchase Price” has the meaning set forth in Section 1.23 “Required Government Approvals” means each Government Approval required to be obtained in connection with the execution, delivery and performance of this Agreement. 1.24 “Tax” or “Taxes” means corporate tax, income tax, value added tax, capital gain tax, comprehensive land tax, property tax, acquisition tax, registration tax, license tax, customs, all other taxes, national health insurance, unemployment insurance, national pension, workers’ compensation insurance, and all other social security dues, imposed by the Government Authority, including any surtax, interest, fines, penalties or additions to tax that may become payable in respect of such taxes. 1.25 “Third Party Claim” has the meaning set forth in Section 10.6(a). 1.26 “Transaction” has the meaning set forth in Section 2. 1.27 “Won” means the Korean won, the lawful currency of Korea. 2. Sale and Purchase of Sale Shares Subject to the terms and conditions of this Agreement, at the Closing, the Purchaser shall purchase the Sale Shares from the Seller, and the Seller shall sell the
